Citation Nr: 1822197	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-29 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a disability manifested by sweating.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from May 1996 to August 1996 and from October 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that although the Veteran indicated in an August 2014 VA Form 9 that he wished to testify at a videoconference hearing, in June 2017, he withdrew his hearing request.  Therefore, as there is no other indication that the Veteran still desires a hearing, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that most of the Veteran's service treatment records appear to be outstanding.  Service treatment records from the Veteran's first period of active duty have not been associated with the claims file and although there are some from the Veteran's second period of active duty, many appear to be outstanding.  Moreover, it does not appear that all attempts to obtain these records have been made.  In this regard, the RO requested records from the National Guard unit to which the Veteran was transferred following his second period of active duty.  See DD-214, September 2006 and January 2007 letters.  Thereafter, the record shows that in April 2017, the RO made a Personnel Information Exchange System request asking for information in his personnel file that could help verify a claim for PTSD; it does not appear, however, that the RO made a Personnel Information Exchange System request for the Veteran's complete service treatment records.  These records, if they exist, must be obtained on remand.

Regarding the claims for fibromyalgia and chronic fatigue syndrome, the Veteran's DD-214 shows that he served in Iraq from December 2004 to December 2005.  He therefore served in the Southwest Theater of Operations during the Persian Gulf War and is a Persian Gulf Veteran.  Accordingly, he may be entitled to compensation for an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 U.S.C. § 1117(a)(2)(A), (B); 38 C.F.R. § 3.317(a)(2)(A),(B) (2017).  Both fibromyalgia and chronic fatigue syndrome are considered medically unexplained chronic multisymptom illnesses.

In support of the claim for fibromyalgia, the Veteran has submitted a September 2012 letter from a private nurse practitioner who references that the Veteran has been diagnosed with fibromyalgia.  In April 2013, a VA examiner concluded that the claims file had not shown a diagnosis of fibromyalgia and that the nurse's letter was not a valid source of evidence because her statement that the fibromyalgia was a direct result of his conditions in the military was made without reviewing the Veteran's service treatment records.  However, the nurse only specifically indicated that she had reviewed treatment records relating to fibromyalgia ("I have reviewed the military, primary care, and emergency room records of [the Veteran] regarding his neck conditions, foot condition, fibromyalgia, anxiety disorder, anaphylactic syndrome, back and hip pain").  She did not explicitly attribute fibromyalgia to service ("I believe it is ALMOST A CERTAINTY [sic] that his multiple joint conditions, anaphylactic syndrome and hypertensive disorder are a direct result of his conditions in military service").  Significantly, here, the Veteran only needs to establish that he has current fibromyalgia that has manifest to a degree of 10 percent or more and that has not been attributed to a known clinical diagnosis.  Accordingly, the Board finds that the examiner's rationale for rejecting the evidence supporting the claim for fibromyalgia to be inadequate and an addendum opinion is needed.  In addition, the examiner should address a June 2011 private treatment record showing complaints of myalgia and an April 2015 private chiropractic treatment record showing a diagnosis of "myalgia and myositis, unspecified."

As to the claim for chronic fatigue syndrome, the April 2013 VA examiner offered a negative opinion stating only that although the Veteran began having fatigue in Iraq when he was sleeping poorly and has complained of tiredness significant enough to prevent him from playing basketball, no specialist has diagnosed him with chronic fatigue syndrome.  Given that the record shows that the Veteran has continued to complain of tiredness and fatigue, the Board finds the examiner's conclusion, without more, is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this regard, additional supporting rationale and explanation as to how or why the Veteran's complaints of fatigue and tiredness do not support a diagnosis of chronic fatigue syndrome would assist the Board in making a determination as to this issue.

As to the claim for a right foot disability, the April 2013 VA examiner also concluded that the Veteran did not have a current diagnosis of any right foot disorder.  A March 2016 VA examination, however, shows diagnoses including right foot pes planus, right foot plantar fasciitis, and right foot metatarsalgia.  As such, and after obtaining any outstanding service treatment records, an addendum opinion is required.

Finally, the Veteran receives treatment through the VA Medical Center in Richmond, Virginia.  Any outstanding records from this facility should be obtained, to include any records dated from June 2017 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate entity or entities to request the complete service treatment records pertaining to the Veteran's periods of active duty from May 1996 to August 1996 and from October 2004 to January 2006.  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

2.  Obtain any outstanding treatment records associated with the VA Medical Center in Richmond, Virginia, to include records dated from June 2017 to the present.

3.  Forward the entire claims file to the author of the April 2013 VA opinions or other suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.  After reviewing the claims file, to include any recently obtained evidence, the examiner should indicate:

(a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran has fibromyalgia that manifest to a degree of 10 percent or more and that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  In answering this question, the examiner should address the September 2012 letter referencing fibromyalgia, the June 2011 private treatment record showing complaints of myalgia, and the April 2015 private chiropractic treatment record showing a diagnosis of "myalgia and myositis, unspecified."

(b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran has chronic fatigue syndrome that manifest to a degree of 10 percent or more and that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

(c) Whether it is at least as likely as not (50 percent probability or more) that any current right foot disability is related to any period of active duty.  In answering this question, the examiner should address the March 2016 VA examination showing diagnoses of right foot pes planus, right foot plantar fasciitis, and right foot metatarsalgia.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account in formulating the requested opinion.

A complete rationale should accompany any opinion provided.

4.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




